United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10437
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN VENTURA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-253-4-G
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Without benefit of a written plea agreement, Juan Ventura

pleaded guilty to conspiracy to possess with intent to distribute

and to distribute cocaine base.   He challenges his sentence on

several grounds.

     Ventura argues that he should have received a decrease in

his offense level for his minor role in the offense.       The record



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10437
                                 -2-

contains sufficient evidence to show that Ventura’s role in the

conspiracy was more than peripheral and that he was not less

culpable than the average participant.     The district court did

not clearly err in refusing a U.S.S.G. § 3B1.2 adjustment.       See

United States v. Villanueva, 408 F.3d 193, 204 (5th Cir.), cert.

denied, 126 S. Ct. 268 (2005).

     Ventura argues that the district court erred in assessing,

pursuant to U.S.S.G. § 2D1.1(b)(1), a two level increase in his

offense level because an assault rifle was found in the apartment

that served as the conspiracy’s primary stash house and where

Ventura was arrested.   It is not clearly improbable that the

assault rifle was connected to the drug conspiracy.     See § 2D1.1,

comment. (n.3); United States v. Cooper, 274 F.3d 230, 245 (5th

Cir. 2001).   The district court did not clearly err in increasing

Ventura’s offense level under § 2D1.1(b)(1).     See United States

v. Rodriguez, 62 F.3d 723, 724 (5th Cir. 1995).

     Ventura argues that the Government breached an implied plea

agreement by agreeing with the recommended two level increase for

possession of a dangerous weapon.    There was no written plea

agreement and the record contains no evidence of a promise that

the Government would object to an offense level increase for

possession of a dangerous weapon.   The district court’s finding

that there was no unkept promise by the Government is not clearly

erroneous.    See United States v. Corbett, 742 F.2d 173, 177 (5th
                            No. 05-10437
                                 -3-

Cir. 1984); United States v. Ammirato, 670 F.2d 552, 555 (5th

Cir. 1982).

     Ventura argues that the district court was precluded from

enhancing his sentence based on facts that had not been either

admitted by him or found beyond a reasonable doubt.    Under United

States v. Booker, 543 U.S. 220 (2005), however, “[t]he sentencing

judge is entitled to find by a preponderance of the evidence all

the facts relevant to the determination of a Guideline sentencing

range and all facts relevant to the determination of a

non-Guidelines sentence.”   United States v. Mares, 402 F.3d 511,

519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005); see also

United States v. Alonzo, 435 F.3d 551, 553 (5th Cir. 2006).

     Ventura argues that the district court failed to consider

other sentencing factors set forth in 18 U.S.C. § 3553(a),

specifically, those related to the disparity between sentences

for cocaine base and cocaine powder.   By Congressional mandate

the Sentencing Guidelines continue to treat cocaine base offenses

differently than powder cocaine offenses.   See United States v.

Fonts, 95 F.3d 372, 373-75 (5th Cir. 1996); U.S.S.G.

§ 2D1.1(c)(6).   The district court sentenced Ventura within a

properly calculated guideline range and stated that it had

considered the various factors in § 3553(a) in fashioning

Ventura’s sentence.   Ventura has not shown that the district
                           No. 05-10437
                                -4-

court failed in its obligation to consider the § 3553(a) factors

in imposing sentence, and the sentence is presumptively

reasonable.   See Alonzo, 435 F.3d at 554; United States v. Smith,

___ F.3d ___, No. 05-30313, 2006 WL 367011 at *2 (5th Cir. Feb.

17, 2006).

     AFFIRMED.